Title: To Alexander Hamilton from Abraham Ellery, 7 January 1804
From: Ellery, Abraham
To: Hamilton, Alexander


Deer Park, near Natchez [Mississippi Territory], January 7, 1804. “Having it in contemplation to establish myself in the law line at New Orleans, I conceive that it would very much assist me in my debut to be made known to the Governor of that province. I have already written for letters of recommendation to him to … some others of my friends in the Atlantic States—will you suffer me, Sir, to include you in that number…?”
